Citation Nr: 9930121	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Disagreement with the compensable rating assigned for 
residuals, thrombophlebitis of the arms.

3.  Disagreement with the 10 percent rating assigned for 
varicose veins, right calf.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran was in active service from September 1981 to 
March 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision in which a Department 
of Veterans Affairs (VA) Regional Office (RO) granted service 
connection for thrombophlebitis, both arms, evaluated as 
noncompensable.  This appeal also arises from a February 1994 
rating action in which the RO granted service connection for 
varicose veins, right calf, evaluated as 10 percent disabling 
and from a June 1995 rating action in which the RO denied 
service connection for a back condition.  The complete 
procedural history is set forth in the introduction of the 
February 1998 decision of the Board which is incorporated 
herein by reference.

In February 1998, the Board denied entitlement to service 
connection for numbness and tingling of the hand and remanded 
the remaining issues listed on the front page additional 
development of the evidence.

In February 1998, the Board referred the issue of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for thrombophlebitis of 
the left leg to the RO for the appropriate action.  It does 
not appear that the issue has been adjudicated and it is 
again referred to the RO for the appropriate action.


REMAND

The veteran seeks a rating in excess of 10 percent for her 
service connected varicose veins of the right calf.  In the 
previous remand, the Board noted that the rating criteria of 
Diagnostic Code 7120 had been amended, effective in January 
1998.  The Board determined that another examination and 
consideration of both the old and new criteria was required.  

In the previous remand, the Board also noted that service 
connected residuals of thrombophlebitis of the upper 
extremities was rated as noncompensable under Diagnostic Code 
7805 pertaining to scars.  The Board concluded that an 
additional examination of this disability was necessary and 
instructed the RO to consider the applicability of diagnostic 
code 7121 and whether separate ratings were appropriate. 

A VA peripheral vascular examination was conducted in August 
1998.  Color photographs were taken.  The examiner set forth 
findings on physical examination of the upper extremities and 
right leg and indicated that vascular studies would be 
ordered.  The diagnoses included minimum residual of 
varicosities and surgery on the upper extremities and it was 
noted that there was tenderness and reported ache in the right 
calf.  There is no report of vascular studies attached to the 
examination report.  

A November 1998 letter from the RO to the Baltimore VA Medical 
Center, indicated that the August 1998 examination was being 
returned because it was inadequate for rating purposes.  It 
was indicated that the current rating schedule requirement 
required that Doppler flow studies be conducted.  In addition, 
it was indicated that commentary must be made as to any pain 
at rest, persistent coldness of extremities, ischemic ulcers, 
distance of walking before claudication occurs and any trophic 
change.  It was indicated that the examiner who conducted the 
August 1998 examination was no longer with the VA and that 
other examination by a different physician would be necessary.  
A handwritten notation on that letter indicates that the 
veteran failed to appear for an appointment with another 
physician in February 1999.  However, there is no 
documentation in the claims folder that the RO notified the 
veteran of this additional scheduled examination.

In addition, the Board notes that the RO in the March 1999 
supplemental statement of the case stated that 
thrombophlebitis of the arms does not have its own evaluation 
criteria; however, it does, as Diagnostic Code 7121 covers the 
arms too.  In this case the May 1991 rating which was appealed 
used Diagnostic Code 7805 on the basis that the veteran did 
not have thrombophlebitis of the arms currently and the only 
residuals of the thrombophlebitis were the surgical scars from 
the in-service excision of veins when the veteran had 
thrombophlebitis.  Therefore, the applicability of Diagnostic 
Code 7121, old and new criteria, must be considered.

With regard to the issue of service connection for a back 
disorder, the Board requested that the RO obtain a complete 
copy of a May 1994 orthopedic examination report and to 
determine if the veteran was examined by an orthopedist in 
September 1996 and if so, associate that report with the 
claims file.  The Board notes that the complete May 1994 
orthopedic examination report is now of record.  However, 
there is no indication in the file that the RO has determined 
whether the veteran had an orthopedic examination in September 
1996.  The RO did obtain more recent VA outpatient records 
which included an entry dated the same day as the September 
1996 peripheral vascular examination.  It was indicated that 
the veteran was being seen for refill of medications and the 
examiner noted chronic back pain from lifting, status post 
dislocation of a disk.  However, it does not appear that this 
record is the report of orthopedic examination that was 
referred to in the September 1996 peripheral vascular 
examination report.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

The Board concludes that the case must be remanded for 
completion of the previously requested development prior to 
the adjudication of the veteran's claims.  

While the Board regrets the additional delay resulting from 
this remand, due process considerations require returning the 
case to the RO.  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO must ascertain whether a VA 
orthopedic examination was conducted in 
1996, as indicated by the examiner in the 
September 1996 report of VA peripheral 
vascular examination.  If such 
examination was conducted, a copy of that 
report should be associated with the 
claims file.  If such examination was 
scheduled but not conducted, the RO 
should place in the claims folder copies 
of all notices sent to the veteran of 
such examination and all documentation of 
the reason that the examination was not 
conducted. 

3.  The RO should schedule the veteran 
for a VA peripheral vascular examination 
to determine the current extent of her of 
service connected residuals of 
thrombophlebitis of the arms and varicose 
veins of the right calf.  All indicated 
tests must be conducted, including 
Doppler flow studies.  A copy of the 
notice sent to the veteran for the 
scheduled examination should be placed in 
the claims file.  The veteran's claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
examination.  The examiner should comment 
upon the effects of the veteran's service 
connected disabilities on ordinary 
activity and on the disabilities impair 
her functionally.  

With regard to the service connected 
varicose veins of the right calf, the 
following should be accomplished:

Color photographs of the affected 
area(s) should be taken and included 
with the report of examination.  The 
RO should provide to the examiner a 
copy of the old and new rating 
criteria of Diagnostic Code 7120 
pertaining varicose veins.  The 
examiner should comment upon the 
effects of the veteran's service 
connected varicose veins of the 
right calf under the old and new 
Diagnostic Code criteria.

With regard to the service connected 
residuals of thrombophlebitis of the 
arms, the following should be 
accomplished:

The examiner should describe in 
detail each scar found on each arm.  
For each scar found, the examiner 
should indicate whether it is a 
residual of the service connected 
thrombophlebitis.  Color photographs 
of each scar should be taken and 
attached to the examination report.  
In addition, the examiner should 
indicate whether each scar causes 
limitation of function.  The 
examiner should also be provided 
with the old and new criteria of 
Diagnostic Code 7121 and should be 
requested to determine whether 
thrombophlebitis of arms is 
currently demonstrated.  If so, the 
examiner should set forth all 
pertinent findings in relation to 
Diagnostic Code 7121 under the old 
and new criteria.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  All issues in appellate status 
must be readjudicated.  The RO should 
again consider the application of 
Diagnostic Code 7121 (old and new 
criteria) and Court's holding in Esteban  
and Karnas with regard to the issue of a 
compensable rating for residuals, 
thrombophlebitis of the arms.  In 
considering Diagnostic Code 7121 the 
Board notes that it does apply to the 
arms.  See above.  The RO should again 
readjudicate the claim for an increased 
rating for varicose veins of the right 
calf in accordance with Karnas and with 
consideration of the old and new criteria 
of Code 7120.  The RO should determine 
the rating for that disability most 
favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she 
is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


